981 So.2d 686 (2008)
In re Stanley N. ESUKPA.
No. 2008-OB-0895.
Supreme Court of Louisiana.
May 13, 2008.

ORDER
Considering the application of petitioner, Stanley N. Esukpa, for admission to the practice of law,
IT IS HEREBY ORDERED that the application be denied. The application makes no showing of facts relating to petitioner's character and fitness to practice law that have changed since this court denied his prior application in In re: Esukpa, 06-0687 (La.2/2/07), 947 So.2d 714. Once an applicant is denied admission to the bar, this court will not consider a subsequent application for admission absent a showing of changed circumstances. See In re: Jordan, 00-3006 (La.12/15/00), 775 So.2d 1065.
/s/ John L. Weimer
Justice, Supreme Court of Louisiana